Citation Nr: 1037845	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-21 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to a 
total disability rating based on individual unemployability.


FINDINGS OF FACT

1. The veteran does not meet the schedular requirements for a 
TDIU.

2. The veteran's service connected disabilities are severe enough 
to suggest that that he is unable to obtain or retain gainful 
employment.


CONCLUSION OF LAW

1. The criteria for a TDIU rating have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 
(2009)

2. The criteria for the submission of the claim for a total 
rating for compensation purposes based on individual 
unemployability to the Director, Compensation and Pension 
Service, are met.  38 C.F.R. § 4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in August 2005, March 2006, June 2006, and October 
2009.  These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do or 
had done, and of what evidence the Veteran should provide.  The 
Veteran was also specifically informed of the law as it pertains 
to effective dates by the June 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with several 
examinations.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran in the development of his claim, and, particularly in 
light of the favorable decision below, the Board finds that the 
duty to notify and assist has been satisfied.

The Veteran contends that his service-connected disabilities, in 
particular his service connected back disability, preclude him 
from engaging in substantially gainful employment consistent with 
his education and his occupational experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found that 
service connected disorder(s) prevent him/her from securing and 
maintaining substantially gainful employment, provided that: if 
there is only one such disability, this disability shall be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).
In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or mental 
effects, peculiar effects of occupational activities, defects in 
physical or mental endowment preventing the usual success in 
overcoming the handicap or disability, and the effect of 
combinations of disability. 38 C.F.R. § 4.15 (2009).  VA must 
consider the effects of the claimant's service connected 
disability in the context of his/her employment and educational 
background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 
(1992).  The central inquiry is whether the claimant's service 
connected disabilities alone are of sufficient severity to 
produce unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 
524, 529 (1993), and disability stemming from nonservice 
connected disability or advancing age may not be considered.  
Id., 38 C.F.R. § 4.19 (2009).  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by employment, 
and not whether the claimant can find employment).

The Veteran is currently service connected for a back disability 
at 40 percent disabling, depression at a 30 percent rating, right 
knee synovitis at a 10 percent rating, and hearing loss, 
hemorrhoids, and tinea pedia, all at noncompensable evaluations.  
These ratings combine to a 60 percent total.  Thus, he fails to 
meet the percentage requirements of 4.16(a).  However, even when 
the percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be granted, 
in exceptional cases, when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities. See 38 C.F.R. §§ 3.321(b), 4.16(b).

The appellant has asserted that his service-connected 
disabilities render him incapable of obtaining and retaining 
substantially gainful employment, therefore the Board will review 
the evidence of record.  In this regard, the Board finds that the 
evidence of record is at least in equipoise as to the question of 
whether the Veteran's service connected disabilities, 
specifically his service connected spine, knee, and psychiatric 
disabilities, render him incapable of employment.  In this 
regard, the Board finds particularly probative the Veteran's most 
recent VA joints examination, dated May 2009.  After a thorough 
review of the Veteran's claims file, and thorough examination of 
the Veteran, the examiner indicated that he felt that the 
Veteran's right knee would have an effect on the Veteran's 
ability to acquire work that that required physical labor, as his 
knee locks up when standing or walking for prolonged periods of 
time, however his right knee disability would not affect his 
ability to perform sedentary work.  The examiner noted that the 
Veteran's back condition would interfere with his ability to 
perform physical labor, as he was unable to stand or walk without 
aggravating his back pain, and he requires a cane to maintain his 
balance.  The examiner noted that the Veteran would also be 
unable to do sedentary walk due to his back disability as sitting 
for long periods of time would aggravate his back pain and he 
would feel significant discomfort.  Thus, this examiner indicates 
that the Veteran has significant restraints on his employability 
due to his service connected disabilities.

In addition, the Board notes a January 2009 statement from a VA 
physician, who appears to indicate that the Veteran is 
unemployable, given the magnitude of his symptomatology, and MRI 
finding of his lumbosacral spine.  That examiner also notes that 
the Veteran's depression is worsening, which is not helping his 
possibility of employment.

Also of note in a March 2007 report of VA psychiatric 
examination.  That examiner stated that he does not believe that 
the Veteran's minimal psychiatric disabilities have had a 
significant effect on the Veteran's level of functioning, 
however, he felt that the Veteran's pain, due to his service 
connected back disability, had caused a major impediment in the 
Veteran's occupational and social activities, and well as his 
general activities of daily living.

A December 2005 report of VA examination noted that due to the 
Veteran's low back disability, he would be unable to return to 
his prior position as a technician maintaining recreational 
vehicles, however he could do other less physical related jobs.  
The Board notes however, that the veteran's employment history 
does not show any experience other than being an RV repair 
technician.

A July 2005 letter from a private physician indicates that he has 
reviewed the Veteran's medical history, and indicated that he 
concluded that the Veteran's back and right knee disabilities 
were chronic and caused the Veteran to be unable to obtain or 
hold any type of gainful employment.

While there is other evidence of record which seems to indicate 
that the Veteran could possibly seek some sort of employment, the 
Board finds that, considering the evidence above, and all 
evidence of record, the Board finds that there is sufficient 
evidence in this case to establish that the veteran's service-
connected disability may produce marked interference with 
employment.  While the Board does not have the authority to grant 
an extraschedular evaluation in the first instance, it is not 
precluded from reviewing a RO determination that referral is not 
warranted and confirming that decision.  In this case, based on 
the factual circumstances presented, the Board concludes referral 
is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board 
may consider whether referral to "appropriate first-line 
officials" for extraschedular rating is required).


ORDER

A total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(a) is denied.

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. § 
4.16(b) to the Director, Compensation and Pension Service, is 
warranted.


REMAND

Given the above decision on the TDIU claim, this matter is 
remanded to the Appeals Management Center (AMC) for the following 
action:

1. The AMC should refer the veteran's claim to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for extraschedular consideration under 
38 C.F.R. § 4.16(b) (2009).

2. Then, readjudicate the claim of entitlement to a TDIU. 
If the determination remains unfavorable to the veteran, 
the AMC must issue a supplemental statement of the case and 
provide the veteran and his representative a reasonable 
period of time in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


